*183Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered November 21, 2002, which, to the extent appealed from as limited by the briefs, denied plaintiff’s motion for a default judgment against the six individual defendants, unanimously affirmed, without costs.
No jurisdiction was obtained over the individually named correction officers, who concededly worked at Hikers Island, by means of substituted service at the Department of Correction headquarters in Manhattan (see Lorensen v Digman, 1998 WL 37593, 1998 US Dist LEXIS 861 [ND NY, Jan. 27, 1998]). There are no disputed facts that would require a traverse hearing. In the absence of jurisdiction, these individuals were relieved of having to offer a meritorious defense or reasonable excuse for failing to answer the complaint (European Am. Bank v Legum, 248 AD2d 206, 208 [1998]). Concur—Andrias, J.P., Saxe, Sullivan and Gonzalez, JJ.